Citation Nr: 1038212	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-21 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from May 1966 to July 1969, 
with service in the Republic of Vietnam (Vietnam) from March 27, 
1968 to March 25, 1969.  The appellant is the recipient of the 
National Defense Service Medal, the Vietnam Service Medal and his 
military occupational specialty (MOS) was a motor vehicle 
operator.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.  In 
August 2005, the appellant submitted a Notice of Disagreement and 
in July 2006, timely perfected his appeal.


FINDINGS OF FACT

1.  The stressful incidents described by the appellant, including 
being exposed to improvised explosive devices (IEDs) and enemy 
fire while driving in convoys during the Tet Offensive in 
Vietnam, are consistent with the places, types, and circumstances 
of his service as a motor vehicle operator in the United States 
Marine Corps in Vietnam during the Vietnam era.

2.  The appellant has been diagnosed with PTSD by a VA mental 
health specialists, who based the diagnoses of PTSD on the 
appellant's experiences in Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

II.  The Merits of the Claim

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247,  
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3)  
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through 
credible lay testimony alone, as being sufficient to establish 
occurrence of an in-service stressor without undertaking other 
development to verify a veteran's account.  The PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former Prisoners-of-War and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in- service 
stressor if they are consistent with the places, types, and 
circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement 
for corroborating evidence of the claimed in-service stressor if 
it is related to the Veteran's "fear of hostile military or  
terrorist activity."  The new regulatory provision requires that: 
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.
In this case, the appellant asserts that he has PTSD as a result 
of traumatic experiences while serving in the United States 
Marine Corps while in Vietnam.  Some of the traumatic incidents 
he describes include his fear of his convoy being attacked while 
transporting supplies during the Tet Offensive as well as his 
fear of his truck being blown apart by IEDs hidden on the roads.

The appellant's service records show that he was stationed in 
Vietnam from March 1968 to March 1969 and his MOS was a motor 
vehicle operator.  As part of his official duties, the appellant 
has consistently stated testified that he participated in convoys 
to resupply Marine bases in Chu Lai, Hue, Cam Rahn Bay, Da Nang 
and others.  The Board finds that the stressful incidents listed 
above are consistent with the places, types, and circumstances of 
his service.

During his August 2004 VA Mental Health Consult, the appellant 
reported that news coverage of the wars in Middle East had 
reminded him of his experiences in Vietnam and caused him great 
distress.  He reported that he was almost blown up twice when 
command-detonated mines went off in the road near his truck.  He 
also reported that a large ammunition depot exploded, causing 
many deaths.  The appellant stated that he was required to assist 
Graves Registration with collecting remains of people killed in 
the explosion.  The VA psychiatrist conducting the consultation 
diagnosed with appellant with chronic PTSD.  See VA Treatment 
Record, August 5, 2004. The appellant has sought and received 
treatment for his diagnosed PTSD from 2004 through the present.  
The VA mental health professionals associated with this treatment 
have consistently continued his diagnosis of PTSD, related to his 
time in active duty service while in Vietnam.  See VA Mental 
Health Treatment Records, generally.

Given the above, the Board finds that in consideration of the 
newly amended 38 C.F.R. § 3.304, and with resolution of 
reasonable doubt in the appellant's favor, service connection for 
PTSD is warranted as the appellant has been diagnosed with PTSD 
by a VA psychiatrist and VA psychologists who based their 
opinions on traumatic experiences described by the appellant that 
would be consistent with his service as a motor vehicle operator.  
Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection for PTSD is granted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


